Citation Nr: 1622092	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  14-24 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for gout. 

2.  Entitlement to service connection for hypertensive atherosclerotic cardiovascular disease. 

3.  Entitlement to service connection for hearing loss. 

4.  Entitlement to service connection for disability exhibited by poor vision, both eyes. 

5.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for entitlement to service connection for disability exhibited by difficulty of breathing. 

6.  Entitlement to individual unemployability. 

7.  Basic eligibility for nonservice-connected disability pension benefits. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The appellant served on active duty for training from March 3, 1978 to June 25, 1978, with service in the National Guard from October 1977 until October 1989.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, that denied the appellant's service connection claims and his claim for individual unemployability.  The appellant filed a notice of disagreement in November 2013, that also included a claim for nonservice-connected disability pension benefits.  The RO issued a statement of the case dated in March 2014 with respect to the service connection claims and the claim for nonservice-connected disability pension benefits.  The appellant submitted a substantive appeal in April 2014 with respect to the issues addressed in the March 2014 statement of the case.  The RO then issued a supplemental statement of the case with respect to the individual unemployability claim in June 2014, and the appellant submitted a substantive appeal on this issue in July 2014. 

In his substantive appeals, the appellant requested an opportunity to testify at a hearing before a Veterans Law Judge at the local regional office.  This hearing was conducted in January 2015.  A transcript of the hearing has been associated with the appellant's claims file.  

In this regard, disability exhibited by chest pain and difficulty breathing was denied by the RO in August 2003.  These claims correspond to the appellant's current claim of entitlement to service connection for disability exhibited by difficulty breathing.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, including reference to a specific body part or system or a description of symptoms, as well as the other information of record); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Before reaching the merits of this claim, the Board must first rule on the matter of reopening of the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  These issues have therefore been styled as set forth above.  

The issues of entitlement to service connection for gout, hypertensive atherosclerotic cardiovascular disease with hyperlipidemia, hearing loss, disability exhibited by poor vision, both eyes, disability exhibited by difficulty of breathing due to high blood pressure, and entitlement to individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The appellant's claim of service connection for disability exhibited by chest pain and difficulty breathing was denied in an unappealed August 2003 RO decision; the appellant did not file a timely appeal with respect to this decision and no new and material evidence was received within one year of its issuance.

2.  Evidence submitted since the August 2003 decision must be considered in order to fairly decide the merits of the claim of entitlement to service connection for disability exhibited by difficulty breathing.

3.  For the purpose of establishing entitlement to VA nonservice-connected disability pension, the appellant did not serve in the active military, naval, or air service during a period of war.


CONCLUSIONS OF LAW

1.  The August 2003 RO decision that denied service connection for chest pain and difficulty breathing is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2003); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

2.  The evidence received subsequent to the August 2003 RO decision is new and material and the claim of service connection for disability exhibited by difficulty breathing is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2000); 38 C.F.R. §  3.102, 3.156, 3.159, 3.303, 20.1105 (2015).

3.  The appellant does not meet the threshold eligibility requirements for the receipt of nonservice-connected pension benefits.  38 U.S.C.A. §§ 1502, 1521 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In this case, however, as the Board has decided that the claim of entitlement to service connection for disability exhibited by difficulty breathing should be reopened, no further discussion of the Veterans Claims Assistance Act of 2000 and the implementing regulations is required at this point.  

Regarding the claim for pension, VCAA notice is not required because the issue presented is limited to statutory interpretation, the notice provisions do not apply in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Accordingly, the Board finds no prejudice toward the appellant in proceeding with the adjudication of his claim.

II.  New and material evidence

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  As defined by the regulation in effect when the appellant filed his application to reopen the claims, new and material evidence meant evidence not previously submitted to agency decision makers, which bore directly and substantially upon the specific matter under consideration, which was neither cumulative nor redundant, and which by itself or in connection with the evidence previously assembled was so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).  

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. at 513.  There was no requirement, however, that in order to reopen a claim, the new evidence, when viewed in the context of all the evidence, both new and old, created a reasonable possibility that the outcome of the case on the merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly rejecting the standard for determining whether new and material evidence had been submitting sufficient to reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United States Court of Appeals for the Federal Circuit (Federal Circuit), reviewing the history of former section 38 C.F.R. § 3.156(a), including comments by the Secretary submitted at the time the regulation was proposed, concluded that the definition emphasized the importance of a complete record rather than a showing that the evidence would warrant a revision of a previous decision.  Id. at 1363.

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the appellant need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element). 

In this case, the appellant submitted May 2013 and September 2012 statements of his private physician and corresponding treatment records indicating that the appellant had chest pain, difficulty breathing, and palpitations due to hypertension.  This evidence, that has been added to the appellant's claims file since the August 2003 RO decision, is neither cumulative nor redundant and must be considered in order to fairly decide the merits of the appellant's claims.  38 C.F.R. § 3.156(a).  As such, the appellant's claims are reopened.

Basic Eligibility for Pension

Veterans are entitled to VA nonservice-connected pension benefits if they are permanently and totally disabled from a nonservice-connected disability which is not the result of willful misconduct, provided that they have the requisite service.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.3, 3.314.  A veteran meets the necessary service requirements if he served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.

For purposes of 38 U.S.C.A. § 1521, periods of war include the Viet Nam era, which ended on May 7, 1975 and the Persian Gulf War, dating from August 2, 1990.  38 C.F.R. § 3.2.  

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service department certification is required, the service department's decision on such matters is conclusive and binding on the VA. See 38 C.F.R. § 3.203(c); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

According to official verification, the appellant had active duty for training in 1978.  He had other periods of reserve service from 1977 to 1989.  He does not claim and the record does not reflect that he had active duty during a period of war.   

Where the service department records fail to show threshold eligibility, the claim lacks legal merit or legal entitlement, and must be denied as a matter of law. Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the appellant's service does not meet the criteria described, he does not meet the basic eligibility requirements for nonservice-connected pension, and the claim must be denied based upon a lack of entitlement under the law.

ORDER

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for disability exhibited by difficulty breathing is reopened, and to this extent only, the appeal is granted.

Basic eligibility for nonservice-connected pension benefits is denied.  


REMAND

With respect to the service connection claims, the Board notes that there appear to be multiple treatment records identified in the records that have not been associated with the appellant's claims file.  These include treatment records from Dr. R. Rangel from March 2003, Rangel Medical Clinic, Dr. Levine, Pangasinan Cardiovascular Diagnostic Center, Dagupan Doctors Villaflor Memorial Hospital, and Vallejo Kaiser Foundation Hospital.  The appellant also testified before the Board that he was seen and treated while an active duty in 1978 at Fort Leonard Wood Hospital for a heart condition.  Scattered treatment records from Dr. Rangel and other providers are contained in the appellant's claims file, but these appear to be incomplete.  Upon remand, the appellant should also be afforded an additional opportunity to submit additional relevant treatment records.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

In addition, the record indicates that the appellant served in the National Guard from October 1977 until  October 1989.  He testified before the Board that he engaged in annual training during this time.  In addition, the appellant claims file contains a record of one such period of training from June 14, 1986 to June 28, 1986.  Other periods during which the appellant served on ACDUTRA or INACTDUTRA in the National Guard, however, have not been verified in this case.  Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACTDUTRA. See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).   As such, VA should undertake efforts to obtain the appellant's service personnel records and service treatment records from his National Guard service and verify the dates of ACDUTRA and INACTDUTRA for such service.

The Board also notes that negative responses regarding the appellant's service treatment records were received from the Records Management Center, and the National Personnel Records Center (NPRC).  In the latter case, the NPRC suggested that DPRIS Web be contacted to obtain information from official military personnel folders in the custody of the Department of Defense.  Upon remand, this source should be contacted and any additional service records associated with the appellant's claims file.   

Finally, if any newly associated evidence indicates an association between any period of active service and a claimed condition, the appellant should be afforded a VA examination in order to determine whether such condition was the result of a period of active military service.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong of 38 C.F.R. § 3.159(c)(4)(I), which requires that the evidence of record 'indicate' that the claimed disability or symptoms may be associated with service, establishes a low threshold); see also Locklear v. Nicholson, 20 Vet. App. 410 (2006).

Finally, with respect to the individual unemployability claim, the resolution of the appellant's other claims may potentially impact the issue of individual unemployability.  The individual unemployability claim is therefore inextricably intertwined with these additional claims and should be remanded pending their disposition.  See Harris v. Derwinski, Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" on another, and that impact in turn "could render any review by this Court of the decision [on the other claim] meaningless and a waste of judicial resources," the two claims are inextricably intertwined); see also Gurley v. Nicholson, 20 Vet. App. 573, 575 (2007) (recognizing the validity of remands based on judicial economy when issues are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the appellant and request that he identify all VA and non-VA health care providers, other than those already associated with the appellant's claims file, that have treated him since service for his claimed disabilities.  This should specifically include all treatment records from Dr. R. Rangel dating from March 2003, Rangel Medical Clinic, Dr. Levine, Pangasinan Cardiovascular Diagnostic Center, Dagupan Doctors Villaflor Memorial Hospital, Vallejo Kaiser Foundation Hospital, and Fort Leonard Wood Hospital dated in 1978.  

The aid of the appellant in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the appellant should be informed in writing.  The appellant may submit medical records directly to VA.

2.   Contact the appellant's National Guard unit and any other appropriate source to obtain copies of the appellant's service treatment records, service personnel records, and to verify all of the appellant's actual periods of ACDUTRA and INACTDUTRA.  In this regard, the appellant testified that he served in the National Guard from October 1977 to October 1989.

Contact DPRIS Web to obtain service records from official military personnel folders in the custody of the Department of Defense.

Efforts to procure the relevant records relating to the appellant's National Guard and active duty service should continue until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  To the best of it abilities, VA should make a list of the appellant's actual periods of ACDUTRA and INACTDUTRA.  All records and/or responses received should be associated with the claims file. 

3.  If, and only if, any newly associated evidence indicates an association between any period of active service and a claimed condition, provide the appellant an appropriate VA examination for the purpose of determining whether the appellant's claimed condition was cause or aggravated by a period of active service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

(a)  Does the appellant have gout, hypertensive atherosclerotic cardiovascular, hearing loss, disability exhibited by vision loss, or disability exhibited by difficulty breathing?  If so, state the diagnosis or diagnoses. 

(b)  For each disability found, did it have its onset due to disease or injury during ACTDUTRA or due to injury during INACTDUTRA?  In this regard, the examiner is asked to comment on the appellant's service and post-service medical treatment records.  

In offering any opinion, the examiner must consider the appellant's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

4.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the appellant a supplemental statement of the case.

No action is required of the appellant until notified by the RO; however, the appellant is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




Department of Veterans Affairs


